Citation Nr: 1527880	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  08-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for nausea.

5.  Entitlement to service connection for nosebleeds.



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1953 to February 1957 and March 1957 to June 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, and a May 2012 rating decision of the VARO in Seattle, Washington.    

Regarding the acquired psychiatric disorder issue on appeal, the RO separately denied service connection for depression and PTSD anxiety; however, after a review of the record, the Board has recharacterized these two issues as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression to fully consider the Veteran's contentions and the evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In April 2015, the Veteran testified at a hearing via videoconference before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, entitlement to service connection for headaches, entitlement to service connection for nausea, and entitlement to service connection for nosebleeds are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the claim for service connection for PTSD was denied on the merits, on the grounds that there was no verified stressor related to his time in service.  The Veteran failed to timely perfect his appeal; the April 2008 rating decision is final.
 
2.  The evidence received since the April 2008 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence has been received, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted. 

The Board recognizes that the RO reopened and denied on the merits the previously denied claim of service connection for PTSD in the May 2012 rating decision.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

In an April 2008 rating decision, the claim for service connection for PTSD was denied by the RO on the grounds that there was no evidence of a verified stressor related to his time in service.  The Veteran initiated an appeal of that decision, by filing a timely notice of disagreement (NOD) in October 2008, and a statement of the case (SOC) was issued in October 2008.  However, the Veteran did not file a timely substantive appeal (VA Form 9) and therefore failed to perfect his appeal.  As such, the April 2008 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  If new and material evidence is presented, then the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence received since the April 2008 rating decision includes the Veteran's testimony from his April 2015 Board hearing.  The Veteran testified that while in service at Nellis Air Force Base around March or April 1959, he witnessed another airman killed on the tarmac when he was struck with an ejectable pylon during an explosion.  This evidence is new as all the details provided were not previously considered and is also material because it is evidence that supports the Veteran's contention that he suffered a stressor in-service, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that the April 2015 testimony at the Veteran's Board hearing, the credibility of which must be presumed, is new and material, and the reopening of the previously denied claim was appropriate. 

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for PTSD is reopened.


REMAND

Regarding the claim for service connection for an acquired psychiatric disorder, a review of the current record reveals that the Veteran has not been provided a VA examination with opinion.  The Veteran contends that during service at Nellis Air Force Base around March or April 1959, he witnessed another airman killed when he was struck with an ejectable pylon during an explosion.  Personnel records also indicate that the Veteran was given a hardship discharge in 1961 due to having to care for his three young children, who he had custody of after his wife left him.  Post-service VA treatment records reflect diagnoses of depression and PTSD.  VA treatment records from the VAMC in Seattle in 2006 note the Veteran's report of first suffering from depression while in service when his first wife left him.  In light of the above, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the etiology of any currently diagnosed acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

The record reflects that the Veteran's stressor of seeing another airman when struck with an ejectable pylon in 1959 has not been verified.  At his April 2015 Board hearing, the Veteran indicated that the Air Police responded to the incident.  However, it does not appear that there was an attempt to obtain military police reports or investigation records.  Therefore, on remand, these records should be requested.

The Veteran also stated at his April 2015 Board hearing that he began seeing a doctor for psychiatric care at the Spokane VAMC in 1993.  The record reflects that a request was made for all records prior to 1999, however the records provided appear to only be from 1999.  On remand, another request for VA treatment records, from 1993 to 1999, should be made.

Regarding the Veteran's claims for service connection for headaches, nausea, and nosebleeds, the Veteran indicated at his April 2015 Board hearing that he underwent Department of Transportation (DOT) physicals while employed as a driver post-service for Greyhound beginning in May 1962.  On remand, attempts to obtain these records should be made.

Also, the Veteran underwent a VA examination in April 2012; however, the Board finds that the VA examiner's opinions are inadequate.  Regarding headaches, the examiner diagnosed the Veteran with tension headaches, and opined that it was less likely than not incurred in or caused by the claimed in-service sinusitis.  The examiner stated that the Veteran did not have presently have chronic sinusitis, and his headaches were diagnosed as tension headaches, and are not due to sinus pain.  Regarding nosebleeds, the examiner diagnosed the Veteran with recurrent epistaxis, and opined that it was less likely than not proximately due to or the result of the Veteran's "service connected condition."  The examiner stated that the Veteran had nosebleeds in the past, but had no serious nosebleeds for several years.  Plavix or clopidogrel were not used for headaches, and were typically used to prevent coronary events or stroke.  Regarding nausea, the examiner noted that the Veteran denied having nausea on examination.  The examiner opined that it was less likely than not that the Veteran's claimed condition of nausea was incurred or caused by headaches.  The Veteran did not have nausea as a symptom of his tension headaches, and he was not diagnosed with migraine headaches with nausea.        

In rendering these opinions, the VA examiner did not address the Veteran's complete service treatment records, which include February 1961 entries where the Veteran complained of headaches and nausea incurred after "(possibly) breathing carbon monoxide fumes today."  It was noted that he vomited four times.  Later that same month, the Veteran was seen for severe headaches after possibly breathing carbon monoxide fumes, and it was noted that it they were so severe that a complete neurological examination was completed.  

The examiner also did not consider or comment on any of the Veteran's statements regarding the history of his conditions.  The Veteran has repeatedly asserted that his headache, nausea, and nosebleed conditions began in service due to his exposure to jet fuels, solvents, and additives without any protection.  The Veteran also stated at his April 2015 Board hearing that he developed headaches and a nosebleed and nausea condition during service and continues to suffer from these conditions.  He stated that working as an aircraft refuler, he was exposed to chemicals from working with petroleum, oil, and lubricants, and this exposure caused him to develop nosebleeds, headaches, and nausea.  He also stated that that they were not provided with protection for breathing and skin protection, and his clothing would get saturated all the time.  

Therefore, in light of the above, the Board finds that new VA examinations are warranted, which considers the entire evidence of record, including the complete service treatment records as well as the Veteran's assertions regarding exposure to toxins in service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, all updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran submit any necessary authorizations required to enable VA to obtain all records of any DOT/employment physicals from the Veteran's employment with Greyhound beginning in May 1962.  After securing any necessary authorization from the Veteran, request such records.  If any identified records are not obtainable, the Veteran and his representative should be notified and the record clearly documented. The Veteran should also be notified that he may alternatively submit records of any relevant treatment to VA for review.  

2.  Make as many requests as necessary to the appropriate entity for a search of Nellis Air Force Base military police reports, or similar reports, dated between January and June 1959, concerning an incident where an airman was killed when struck with an ejectable pylon during an explosion on the tarmac.  All records received and any responses to the request for records should be associated with the claims file.

3.  Obtain complete VA treatment reports, from the Spokane VA Medical Center, from January 1993 to December 1999.  

Also obtain updated complete VA treatment records from the Spokane VA Medical Center and all associated clinics, for the period from March 2012 to the present; and from the VA Puget Sound Health Care System and all associated clinics, for the period from March 2012 to the present.  

4.  After completion of the above (directives #1-#3), the Veteran should be scheduled for a VA psychiatric examination.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The absence or presence of PTSD and depression should be discussed.

If PTSD is diagnosed, then the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active military service, to include any verified PTSD stressors or fear of hostile military or terrorist activity.

If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

In rendering these opinions, the examiner should acknowledge the medical evidence of record, as well as the Veteran's lay statements, including witnessing another airman killed when he was struck with an ejectable pylon during an explosion around March or April 1959.  The examiner should also discuss personnel records which indicate that the Veteran was given a hardship discharge in 1961 due to having to care for his three young children, after his wife left him.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

5.  After completion of the above (directives #1-#3), schedule the Veteran for appropriate VA examinations to assess the nature and etiology of his headache, nausea, and nosebleed conditions.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed headache, nausea, and nosebleed disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

In providing these opinions, the examiner should address the medical evidence of record, including the Veteran's complete service treatment records, including February 1961 records where the Veteran complained of severe headaches and nausea.  The examiner should also address the Veteran's lay statements, including his statements that he developed headaches, nausea, and nosebleeds during service working as an aircraft refuler and was exposed to chemicals from working with petroleum, oil, and lubricants without the use of any breathing protection or protection for his skin.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

6.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his attorney a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


